Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 1 of 30




                          EXHIBIT
                             9
                      Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 2 of 30




                                                                          1344.40448X00
                                                                            NC 32375 US
                              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


               Applicant(s):                      Miska HANNUKSELA

               Serial No.:                        09/924,582

               Filed:                             August 9, 2001

               For:                               VIDEO CODING

               Art Unit:                          2613

               Examiner:                          Charles E. Parsons


                                                         AMENDMENT

               Commissioner for Patents                                              July 15, 2005
               P.O. Box 1450
               Alexandria, VA 22313-1450

               Sir:

                         This is in response to the Office Action of April 15, 2005. Please amend the

               above-identified application as listed below and as set forth on the following pages:

                         Amendments to the Claims

                         Remarks are included following the amendments




07/18/2005 HALlll     00000063 09924582
01 FC:1201                         1200.00 Of.•
02 FC:1202                          950.00 OP




                                                               1




                                                                                           WSOU-CANON-0000535
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 3 of 30




Amendment to the Claims:

       The listing of claims will replace all prior versions, and listings of claims in the

application:



Listing of Claims:



       1. (Currently Amended)        A method of encoding a video signal representing

a sequence of pictures to form an encoded video signal, the method comprising

receiving a first picture or a part thereof, encoding at least part of athe first picture_Q[

said part thereof. using a first encoding mode, of a sequence without reference to

another picture of the sequence to form a first encoded representation of the first

picture or said part thereof, and encoding said at least part of the first picture or said

part thereof, using a second encoding mode, with reference to another picture of the

sequence to produce a corresponding temporally predicted second encoded

representation of the first picture or said part thereof .



       2. (Currently Amended)        A method according to claim 1, wherein every

picture or part thereof encoded without reference to another picture is also encoded

with reference to another picture of the sequence to form a corresponding temporally

predicted second encoded representation of each respective picture or part.



       3. (Original) A method according to claim 1, wherein said first picture or part

thereof is encoded with reference to another picture occurring in the sequence

temporally prior to said first picture.


                                             2




                                                                               WSOU-CANON-0000536
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 4 of 30




       4. (Original) A method according to claim 1, wherein said first picture or part

thereof is encoded with reference to another picture occurring in the sequence

temporally after said first picture.



       5. (Original) A method according to claim 1, wherein said first picture or part

thereof is encoded with reference to one or more other pictures occurring in the

sequence.



       6. (Currently Amended)          _A video encoder comprising

       an input for receiving a video signal representing a sequence of pictures, the

encoder being arranged to encode a first picture of the sequence or 2._part thereof,_

received at the input. using a first encoding mode. without reference to another

picture of the sequence to form a first encoded representation of the first picture or

said part thereof, and to encode said first picture or said part thereof. using a second

encoding mode, with reference to another picture of the sequence to produce a

corresponding temporally predicted second encoded representation of the first

picture or said part thereof.



       7. (Currently Amended)          _A video codec including a video encoder

according to claim 6, the video encoder comprising an input for receiving a video

signal representing a sequence of pictures. the encoder being arranged to encode a

first picture of the sequence or a part thereof, received at the input. using a first

encoding mode. without reference to another picture of the sequence to form a first


                                              3




                                                                              WSOU-CANON-0000537
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 5 of 30




encoded representation of the first picture or said part thereof, and to encode said

first picture or said part thereof, using a second encoding mode, with reference to

another picture of the sequence to produce a corresponding temporally predicted

second encoded representation of the first picture or said part thereof.



       8. (Currently Amended)       A multimedia system including a video encoder

according to claim 6, the video encoder comprising an input for receiving a video

signal representing a sequence of pictures, the encoder being arranged to encode a

first picture of the sequence or a part thereof, received at the input, using a first

encoding mode, without reference to another picture of the sequence to form a first

encoded representation of the first picture or said part thereof, and to encode said

first picture or said part thereof, using a second encoding mode, with reference to

another picture of the sequence to produce a corresponding temporally predicted

second encoded representation of the first picture or said part thereof.



       9. (Currently Amended)       A method of encoding a video signal representing

a sequence of pictures to form an encoded video signal, the method comprising

receiving a segment of a first picture or part thereof, encoding athe segment of athe

first picture or part thereof of the sequenceusing a first encoding mode without

reference to another picture of the sequence to form a first encoded representation

of the first picture segment or said part thereof, and encoding at least said segment

of said first picture or part thereof using a second encoding mode with reference to

another picture of the sequence to produce a corresponding temporally predicted

second encoded representation of the first picture segment or said part thereof.


                                            4




                                                                              WSOU-CANON-0000538
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 6 of 30




       10. (Currently Amended) A method of video decoding comprising receiving

an encoded video signal representing encoded pictures of a video sequence, the

encoded video signal comprising a first encoded representation of a first picture or a

part thereof, said first encoded representation having been formed, using a first

encoding mode, by encoding said first picture or said part thereof without reference

to another picture of the sequence. the encoded video signal further comprising a

temporally predicted second encoded representation of the first picture or said part

thereof, said temporally predicted second encoded representation having been

formed, using a second encoding mode. by encoding said first picture or said part

thereof with reference to another picture of the sequence. the method comprising

determining whether a picture that is not temporally predicted or part of a picture that

is not temporally predicted has been corruptedthe first encoded representation of the

first picture or said part thereof can be decoded and, if not, monitoring the received

encoded video signal for athe temporally predicted second encoded representation

of the first picture or said part thereof and, on receipt of the temporally predicted

second encoded representation of the first picture or said part thereof, decoding the

temporally predicted second encoded representation of the first picture or said part

thereof with reference to said another picture.



       11. (Currently Amended) A video decoder comprising~

       an input for receiving an encoded video signal representing encoded pictures

of a video sequence, the encoded video signal comprising a first encoded

representation of a first picture or a part thereof, said first encoded representation


                                            5




                                                                             WSOU-CANON-0000539
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 7 of 30




having been formed, using a first encoding mode, by encoding said first picture or

said part thereof without reference to another picture of the sequence, the encoded

video signal further comprising a temporally predicted second encoded

representation of the first picture or said part thereof. said temporally predicted

second encoded representation having been formed, using a second encoding

mode, by encoding said first picture or said part thereof with reference to another

picture of the sequence , said video decoder being arranged to determine

determining whether a non temporally predicted frame or part thereof has been

corrupted the first encoded representation of a first picture or said part thereof,

received from the input, can be decoded and, if se-not, to monitoriAg the received

encoded video signal for a-the temporally predicted second encoded representation

of the first ffa.mepicture or said part thereof and, on receipt of a-the temporally

predicted second encoded representation of the first frame picture or said part

thereof, to control decoding of the temporally predicted second encoded

representation of the frame first picture or said part thereof_-with reference to said

another frame picture.



       12. (Currently Amended) A portable electronic device incorporating a video

encoder according to claim 6, the video encoder comprising an input for receiving a

video signal representing a sequence of pictures, the encoder being arranged to

encode a first picture of the sequence or a part thereof, received at the input, using a

first encoding mode. without reference to another picture of the sequence to form a

first encoded representation of the first picture or said part thereof. and to encode

said first picture or said part thereof, using a second encoding mode, with reference


                                            6




                                                                             WSOU-CANON-0000540
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 8 of 30




to another picture of the sequence to produce a corresponding temporally predicted

second encoded representation of the first picture or said part thereof.



       13. (Currently Amended) A multimedia system including a video codec

according to claim 7, the video encoder comprising an input for receiving a video

signal representing a sequence of pictures, the encoder being arranged to encode a

first picture of the sequence or a part thereof, received at the input, using a first

encoding mode, without reference to another picture of the sequence to form a first

encoded representation of the first picture or said part thereof, and to encode said

first picture or said part thereof. using a second encoding mode, with reference to

another picture of the sequence to produce a corresponding temporally predicted

second encoded representation of the first picture or said part thereof.



       14. (Currently Amended) A portable electronic device incorporating a video

decoder according to claim 11, the video decoder comprising:

       an input for receiving an encoded video signal representing encoded pictures

of a video sequence, the encoded video signal comprising a first encoded

representation of a first picture or a part thereof, said first encoded representation

having been formed, using a first encoding mode, by encoding said first picture or

said part thereof without reference to another picture of the sequence, the encoded

video signal further comprising a temporally predicted second encoded

representation of the first picture or said part thereof, said temporally predicted

second encoded representation having been formed, using a second encoding

mode, by encoding said first picture or said part thereof with reference to another


                                             7




                                                                              WSOU-CANON-0000541
    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 9 of 30




picture of the sequence, said video decoder being arranged to determine whether

the first encoded representation of a first picture or part thereof. received from the

input. can be decoded and, if not. to monitor the received encoded video signal for

the temporally predicted second encoded representation of the first picture or said

part thereof and, on receipt of the temporally predicted second encoded

representation of the first picture or said part thereof. to control decoding of the

temporally predicted second encoded representation of the first picture or said part

thereof with reference to said another picture.



       15. (Currently Amended) +Re-A system comprising a video encoder

according to claim 6 and .§_Video decoder,. according to claim 11.

       the video encoder comprising:

       an input for receiving a video signal representing a sequence of pictures. the

encoder being arranged to encode a first picture of the sequence or a part thereof,

received at the input. using a first encoding mode. without reference to another

picture of the sequence to form a first encoded representation of the first picture or

said part thereof, and to encode said first picture or said part thereof, using a second

encoding mode, with reference to another picture of the sequence to produce a

corresponding temporally predicted second encoded representation of the first

picture or said part thereof,

       the video decoder comprising:

       an input for receiving an encoded video signal representing encoded pictures

of a video sequence, the encoded video signal comprising a first encoded

representation of a first picture or a part thereof, said first encoded representation


                                            8




                                                                             WSOU-CANON-0000542
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 10 of 30




having been formed, using a first encoding mode, by encoding said first picture or

said part thereof without reference to another picture of the sequence, the encoded

video signal further comprising a temporally predicted second encoded

representation of the first picture or said part thereof, said temporally predicted

second encoded representation having been formed, using a second encoding

mode, by encoding said first picture or said part thereof with reference to another

picture of the sequence, said video decoder being arranged to determine whether

the first encoded representation of a first picture or said part thereof, received from

the input, can be decoded and, if not, to monitor the received encoded video signal

for the temporally predicted second encoded representation of the first picture or

said part thereof and, on receipt of the temporally predicted second encoded

representation of the first picture or said part thereof, to control decoding of the

temporally predicted second encoded representation of the first picture or said part

thereof with reference to said another picture.



       16. (New) A video encoder according to claim 6, comprising a controller

arranged to control processing means to encode a first picture or a part thereof

received at the input.



       17. (New) A video decoder according to claim 11, comprising a controller

arranged to control processing means to decode a video signal received at the input.



       18. (New) A video encoder according to claim 6, wherein the first encoding

mode is an INTRA coding mode.


                                            9




                                                                             WSOU-CANON-0000543
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 11 of 30




      19. (New) A video encoder according to claim 6, wherein the second

encoding mode is an INTER coding mode.



      20. (New) A video encoder according to claim 6, wherein the second

encoding mode provides a P frame.



      21. (New) A video encoder according to claim 6, wherein the second

encoding mode provides a B frame.



      22. (New) A video encoder according to claim 6, wherein the second

encoding mode is a forward prediction mode.



      23. (New) A video encoder according to claim 6, wherein the second

encoding mode is a backward prediction mode.



      24. (New) A video encoder according to claim 16, wherein the controller is

arranged to determine which picture is to be encoded in the first encoding mode

based on feedback signalling from a decoder.



      25. (New) A video encoder according to claim 16, wherein the controller is

arranged to determine which picture is to be encoded in the first encoding mode

based on prediction error.




                                        10




                                                                       WSOU-CANON-0000544
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 12 of 30




        26. (New) A video encoder according to claim 6, wherein the first picture or

part thereof is associated with a scene cut.



        27. (New) A video encoder according to claim 6, wherein the first picture or

part thereof is associated with the very first picture of a video sequence.



        28. (New) A video encoder according to claim 16, wherein the controller is

arranged to control processing means to encode said first picture or part thereof in

said first encoding mode at regular periodic intervals.



        29. (New) A video encoder according to claim 6, wherein said other picture

corresponds to the picture temporally closest to the first picture or said part thereof,

said temporally closest picture or part thereof to be encoded in the first encoding

mode.



        30. (New) A video encoder according to claim 6, wherein the encoder is

arranged to transmit encoded pictures or parts thereof in the order in which the

pictures or said parts thereof are encoded.



        31. (New) A video encoder according to claim 6, wherein the encoder is

arranged to transmit pictures encoded in the first mode in groups without

interspersing pictures encoded in a mode other that the first mode.




                                           11




                                                                              WSOU-CANON-0000545
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 13 of 30




       32. (New) A video encoder according to claim 6, wherein said other picture

is a picture encoded in the first mode.



       33. (New) A video encoder according to claim 6, wherein the video encoder

is arranged to encode a third representation of the first picture or said part thereof,

the third representation being encoded with respect to a different other picture than

the second representation.



       34. (New) A video encoder according to claim 16, wherein the encoder

comprises a switch arranged to allow switching of the processing means between

the first and second encoding modes.



       35. (New) A decoder according to claim 11, wherein the decoder is arranged

to discard the second representation of the first picture or said part thereof if the first

representation has been previously decoded.



       36. (New) A method of encoding a video signal according to claim 1, wherein

the first picture or part thereof is associated with a scene cut.



       37. (New) A method of encoding a video signal according to claim 1,

comprising encoding a third representation of the first picture or said part thereof,

the third representation being encoded with respect to a different other picture than

the second representation.




                                            12




                                                                              WSOU-CANON-0000546
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 14 of 30




       38. (New) A method of decoding a video signal according to claim 10,

wherein the first picture or part thereof is associated with a scene cut.



       39. (New) A method of decoding a video signal according to claim 10,

comprising decoding a third representation of the first picture or said part thereof,

the third representation being encoded with respect to a different other picture than

the second representation.




                                           13




                                                                            WSOU-CANON-000054 7
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 15 of 30




                                       REMARKS

       The present invention is a method of encoding a video signal representing a

sequence of pictures to form an encoded video signal, a video encoder, a video

codec, multimedia system, a method of video decoding, a video decoder, a portable

electronic device incorporating a video encoder, the multimedia system including a

video codec, a portable electronic device incorporating a video decoder, and a

system comprising a video encoder and a video decoder. A method of encoding a

video signal representing a sequence of pictures to form an encoded video signal in

accordance with an embodiment of the invention includes receiving a first picture or

a part thereof, encoding first picture or said part thereof using a first encoding mode

without reference to another picture of the sequence to form a first encoded

representation of the first picture or said part thereof, and encoding said first picture

or said part thereof using a second encoding mode, with reference to another picture

of the sequence to produce a corresponding temporally predicted second encoding

representation of the first picture or said part thereof.

       Reconsideration of the restriction requirement is respectfully requested.

Submitted herewith is a system claim containing the subject matter of claim 15 as

previously presented and claims 10, 11 and 14 pertaining to video decoding which

have been previously removed by the Examiner's restriction requirement. In view of

the arguments pertaining to the patentability of the encoding methodology, as set

forth in all of the claims, including the claims pertaining to decoding, it is requested

that the Examiner reconsider the finality of the restriction requirement and permit

examination of those claims which are patentable for the reasons set forth below.


                                            14




                                                                             WSOU-CANON-0000548
   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 16 of 30




      Claim 15 stands objected to for improper multiple dependency. The subject

matter of claim 15 has been rewritten to recite the subject matter of claims 6 and 11

which the Examiner considered to be an improper multiple dependent claim.

      Claims 1-7 and 9 stand rejected under 35 U.S.C. §102 as being unpatentable

over United States Patent 6,591,041 (Ueda). These grounds of rejection are

traversed for the following reasons.

      Each of the independent claims 1 and 6-15 recites, inter alia, substantively

the encoding of a video signal representing a sequence of pictures to form an

encoded video signal from a first picture or a part thereof using a first encoding

mode and encoding the first picture or the part thereof using a second encoding

mode with reference to another picture of the sequence to produce the

corresponding temporally predicted second encoded representation of the first

picture or the part thereof. This subject matter has no counterpart in Ueda.

      Ueda discloses in the referenced portions of column 2 and column 4, upon

which the Examiner has relied, the encoding of a moving picture into INTRA-frames,

a part of frames sandwiched between contiguous INTRA-frames into forward

predicted frames and frames sandwiched between a forward predictive frame and

another forward predictive frame or an INTRA-frame into a bidirectionally predictive

frames which are respectively referred to as I, P, B frames. This encoding

methodology utilizes only a single encoding mode in contrast to the claimed

invention which provides for encoding of a picture or a part thereof with first and

second encoding modes.

       It is submitted that a person of ordinary skill in the art would not be led to

modify the teachings of Ueda to arrive at the subject matter of claims 1-7 and 9.


                                           15




                                                                             WSOU-CANON-0000549
•   I   1'   ~
                    Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 17 of 30




                        Claims 8, 12 and 13 stand rejected under 35 U.S.C. §103 as being

                 unpatentable over Ueda in view of United States Patent 6,028,631 (Nakaya et al).

                 Nakaya et al has been cited as disclosing a multimedia system and portable

                 electronic device including a video encoder. The teachings of Nakaya et al do not

                 cure the deficiencies noted above with respect to Ueda.

                        In view of the foregoing amendments and remarks, it is submitted that

                 each of the claims in the application is in condition for allowance.

                 Accordingly, early allowance thereof is respectfully requested.

                        To the extent necessary, Applicants petition for an extension of time under

                 37 C.F.R. §1.136. Please charge any shortage in fees due in connection with the

                 filing of this paper, including extension of time fees, to Deposit Account No. 01-2135

                 (1344.40448X00) and please credit any excess fees to such Deposit Account.

                                                    Respectfully submitted,

                                                    ANTONEL I, TERRY, STOUT & KRAUS, LLP



                                                    Donald . Stout
                                                    Registration No. 26,422
                                                    (703) 312-6600

                 DES:dlh




                                                            16




                                                                                           WSOU-CANON-0000550
               Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 18 of 30



                    UNITED ST ATES PA TENT AND TRADEMARK OFFICE
                                                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                                           United States Patent and Trademark Office
                                                                           Address: COMMISSIONER FOR PATENTS
                                                                                P.O. Box 1450
                                                                                Alexandria, Virginia 22313-1450
                                                                                www.uspto.gov



    APPLICATION NO.           FILING DATE         FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.              CONFIRMATION NO.

       09/924,582              08/09/2001            Miska Hannuksela         367.40448XOO                        2987

       20457           7590          09/30/2005                                                 EXAMINER

       ANTONELLI, TERRY, STOUT & KRAUS, LLP                                                PHJLIPPE, GIMS S
       1300 NORTH SEVENTEENTH STREET
       SUITE 1800                                                              ART UNIT                      PAPER NUMBER

       ARLINGTON, VA 22209-3873                                                   2613

                                                                         DATE MAILED: 09/30/2005




Please find below and/or attached an Office communication concerning this application or proceeding.




PTO-90C (Rev. 10/03)




                                                                                                        WSOU-CANON-0000558
                          Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 19 of 30
                                                                                       Application No.                               Applicant(s)

                                                                                        09/924,582                                   HANNUKSELA, MISKA
                        Office Action Summary                                          Examiner                                      Art Unit
                                                                                       Gims S. Philippe                              2613
                  -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
   Period for Reply
           A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J MONTH(S) OR THIRTY (30) DAYS,
           WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           - Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
           - If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           - Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1. 704(b).

   Status

           1)[8] Responsive to communication(s) filed on 15 July 2005.
       2a)[8J This action is FINAL.                                   2b)O This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                   closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.

   Disposition of Claims

           4)[8] Claim(s) 1-39 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)[8] Claim(s) 1-39 is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

   Application Papers

           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                   Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                   Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119

       12)[8] Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)[8J All       b)O Some* c)O None of:
                   1.[8] Certified copies of the priority documents have been received.
                   2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                   3.0 Copies of the certified coeies of the priority documents have been received in this National Stage
                              application from the International Bureau (PCT Rule 17.2(a)).
               *Seethe attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1)
  2)
       0
       0
            Notice of References Cited (PTO-892)
            Notice of Draftsperson's Patent Drawing Review (PTO-948)
                                                                                                     4) 0   Interview Summary (PTO-413)
                                                                                                            Paper No(s)/Mail Date. _ _ .
                                                                                                                                                         ..
  3)   ~    Information Disdosure Statement(s) (PTO-1449 or PTO/SB/08)                               5) 0   Notice of Informal Patent Application (PTO-152)
            Paper No(s)/Mail Date _ _ .                                                              6) 0   Other: _ _ .                      ~
U.S. Patent and Tradernar1< Office
PTOL-326 (Rev. 7-05)                                                      Office Action Summary                                . Part of Paper No./Mail Date 09272005

                                                                     ~,                          I
                                                                                            •
                                                                                                                                                   WSOU-CANON-0000559
     Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 20 of 30



Application/Control Number: 09/924,582                                                                  Page 2
Art Unit: 2613




                                      Response to Amendment

1.    Applicant's amendment received on July 15, 2005 in which claim 1-15 were

amended, and claims 16-39 were added been fully considered and entered but the

arguments are moot in view of the new ground(s) of rejection.



                                 Claim Rejections - 35 USC § 102

2.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

form the basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (e) the invention was described in a patent granted on an application for patent by another filed in the
       United States before the invention thereof by the applicant for patent, or on an international application
       by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this
       title before the invention thereof by the applicant for patent.


       The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act

of 1999 (AIPA) and the Intellectual Property and High Technology Technical

Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting

directly or indirectly from an international application filed before November 29, 2000.

Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior

to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).



3.     Claims 1-7 and 9 are rejected under 35 U.S.C. 102(e) as being anticipated by

Ueda (US Patent no. 6591014)




                                                                                                   WSOU-CANON-0000560
      Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 21 of 30



Application/Control Number: 09/924,582                                                   Page 3
Art Unit: 2613

Regarding claims 1-2, 6-7 and 9, Ueda discloses the same apparatus and method of

encoding a video signal representing a sequence of pictures to form an encoded video

signal, the method comprising receiving a first picture or part thereof, encoding the first

picture or the part thereof, using a first encoding mode, without reference to another

picture of the sequence to form a first encoded representation of the first picture or the

part thereof (See Ueda col. 2, lines 45-48, and col. 4, lines 61-62), and encoding said at

least first picture or the part thereof, using a second encoding mode with reference to

another picture of the sequence to produce a corresponding temporally predicted

picture second encoded representation of the picture or part thereof (See Ueda col. 2,

lines 50-51, col. 4, lines 62-64 ).



As per claims 3-5, most of the limitations of these claims have been noted in the above

rejection of claim 1. In addition, Ueda further discloses encoding part of the first picture

is encoded with reference to another picture occurring in the sequence temporally prior

to the first picture (See col. 2, lines 4-18), and wherein the first picture or part thereof is

encoded with reference to another picture occurring in the sequence temporally after

the first picture (See Ueda col. 4, lines 60-67, col. 5, lines 1-5).



4.     Claims 10-11, and 16-39 are rejected under 35 U.S.C. 102(e) as being

anticipated by Nakaya et al. (US Patent no. 6,028,631).




                                                                                    WSOU-CANON-0000561
     Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 22 of 30



Application/Control Number: 09/924,582                                                 Page4
Art Unit: 2613

As per claims 10-11, Nakaya discloses in fig. 3 the same apparatus and method of

video decoding comprising receiving an encoded video signal representing encoded

pictures of a video sequence, the encoded video signal comprising a first encoding

representation of a first picture or a part thereof, the first encoded representation having

been formed, using a first encoding mode, by encoding the first picture or the part

thereof without reference to another picture of the sequence (See col. 6, lines 42-50),

the encoded video signal further comprising a temporally predicted second encoded

representation of the first picture or the part thereof, the temporally predicted second

encoded representation having been formed using a second encoding mode, by

encoding the first picture or part thereof with reference to another picture of the

sequence, the method comprising determining whether the first encoded representation

of the first picture or the part thereof can be decoded and, if not, monitoring the received

encoded video signal for the temporally predicted second encoded representation of the

first picture of the part thereof (See col. 6, lines 50-58) and, on receipt of the temporally

predicted second encoded representation of the first picture or the part thereof,

decoding the temporally predicted second encoded representation of the first picture or

the part thereof with reference to another picture (See col. 6, lines 58-67 and col. 7,

lines 1-10).



As per claim 14, most of the limitations of this claim have been noted in the above

rejection of claims 10-11. In addition, Nakaya further suggests a decoder in a portable

electronic device as disclosed in col. 2, lines 10-25, col. 5, lines 16-30.




                                                                                  WSOU-CANON-0000562
      Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 23 of 30



Application/Control Number: 09/924,582                                               Page 5
Art Unit: 2613

As per claim 15, most of the limitations of this claim have been noted in the above

rejection of claim 10. In addition, the encoding is also provided in col. 5, lines 31-61.



As per claims 16, 18, 26-27, 29-32, 36 and 38, Ueda's lntraframe (I-frame in a GOP or

part of a GOP) as disclosed in col. 4, lines 60-62, is a standard first picture of an MPEG

video sequence, the first picture after a scene cut. Such designation is rather well

known and common in MPEG (See fig. 10 of Ueda).



As per claims 17 and 28, controlling at periodic intervals is necessary in the

encoder/decoder processing, thus, an inherent feature in the prior art of record.



As per claims 19-25, all of the limitations of these claims are found in Ueda col. 4, lines

29-67, and col. 5, lines 1-5.



Claims 33-35, 37, and 39, are considered as standard decisions in any MPEG

application. All of these decisions are made either in decoding or encoding the picture.

These limitations are met in Ueda col. 5, lines 5-56 as well as by Nakaya in col. 5, lines

31-67 and col. 6, lines 1-64.



                            Claim Rejections -35 USC§ 103

5.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:




                                                                                 WSOU-CANON-0000563
     Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 24 of 30



Application/Control Number: 09/924,582                                                                  Page 6
Art Unit: 2613

      {a} A patent may not be obtained though the invention is not identically disclosed or described as set
      forth in section 102 of this title, if the differences between the subject matter sought to be patented and
      the prior art are such that the subject matter as a whole would have been obvious at the time the
      invention was made to a person having ordinary skill in the art to which said subject matter pertains.
      Patentability shall not be negatived by the manner in which the invention was made.



6.    Claim 8, 12 and 13, are rejected under 35 U.S.C. 103(a) as being unpatentable

over Ueda (US Patent no. 6591014) in view of Nakaya et al. (US Patent no. 6028631 ).



Regarding claims 8, 12, and 13, most of the limitations of these claims have been noted

in the above rejection of claims 6 and 7.

       It is noted that Ueda is silent about a multimedia system and a portable electronic

device including a video encoder.

      Nakaya et al. discloses a multimedia system and a portable electronic device

including a video encoder (See Nakaya col. 4, lines 53-67, and col. 5, lines 1-15).

      Therefore, it is considered obvious that one skilled in the art at the time of the

invention would recognize the advantage of modifying Ueda's encoding method by

providing Nakaya's multimedia system and a portable electronic device including a

video encoder. The motivation for such a modification in Ueda is to take advantage of

over traditional analog systems by supporting services such as video telephony and

multimedia services via radio networks.



                                     Response to Arguments

7.    Applicant's arguments filed July 15, 2005 have been fully considered but they are

not persuasive.




                                                                                                  WSOU-CANON-0000564
     Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 25 of 30



Application/Control Number: 09/924,582                                              Page 7
Art Unit: 2613




The applicant argues that Ueda employs a single encoding mode while the claimed

invention provides for encoding with first and second mode. The examiner respectfully

disagrees. In fact, a quick look at the applicant dependent claims will show the same

coding apparatus and method used by either Ueda or Nakaya. In fact, the applicant's

claimed "coding without reference to another picture" is the well known lntraframe :

encoding (See applicant's own claims 1, 6, with claim 18). The applicant's arguments

are not persuasive considering the added claims contradicting the presented

arguments. For the record, the intraframe is the I frame; the first picture after a scene

change is encoded without reference to any previous! picture as an I-frame. Any skilled

artisan need no specific reference to prove the preceding. In fact, either reference

presented by the examiner does suggest encoding the first frame independently.



8.     Applicant's amendment necessitated the new ground(s) of rejection presented in

this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP

§ 706.0?(a). Applicant is reminded of the extension of time policy as set forth in 37

CFR 1.136(a).

      A shortened statutory period for reply to this final action is set to expire THREE

MONTHS from the mailing date of this action. In the event a first reply is filed within

TWO MONTHS of the mailing date of this final action and the advisory action is not

mailed until after the end of the THREE-MONTH shortened statutory period, then the

shortened statutory period will expire on the date the advisory action is mailed, and any




                                                                                WSOU-CANON-0000565
      Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 26 of 30



Application/Control Number: 09/924,582                                               Page 8
Art Unit: 2613

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

the advisory action. In no event, however, will the statutory period for reply expire later

than SIX MONTHS from the date of this final action.

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Gims S. Philippe whose telephone number is (571) 272-

7336. The examiner can normally be reached on M-F (9:30-7:00) Second Monday Off.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Dastouri S. Mehrdad can be reached on (571) 272-7418. The fax phone

number for the organization where this application or proceeding is assigned is 571-

273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free).

                                                   ~ -             <[)-
                                                       Gims S Philipp
                                                       Primary Examiner
                                                       Art Unit 2613

GSP

September 27, 2005




                                                                                 WSOU-CANON-0000566
                     Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 27 of 30
•!.-•   ...




                                                                                                                                                          PTO/SB/OBA (10-01)
                                                                                                                          Approved for use through 10/31/2002. 0MB 0651-0031
                                                            -0
                                                            .,.,...(1)                                  U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
                     Under the Pa erwork Reduction Act of 1  eelli                                   d to a collection of infonnation unless ii contains a valid 0MB control number.


               Substitute for form 14498/PTO

                           INFORMATION DISCLOSURE
                           STATEMENT BY APPLICANT


               Sheet                                             of                                                          1344.40448X00


                                                   OTHER PRIOR ART-NON PATENT LITERATURE DOCUMENTS
               Examiner      Cite                     Include name of the author (in CAPITAL LETTERS). title of the article (when appropriate). liUe of the
               Initials'     No.'                  Item (book, magazine, Journal, serial. symposium. catalog, etc.). date. page(s), volume-Issue number(s).
                                                                                ftl1k.liohor Nh, ~",U"r '"t", 1aihoro ru 1hlioho,I
                                                                                                                                                                               r
                                     Esteban Rodriguez-Market et al, entitled Video Coding Over Packet-Erasure

              .1Jt                   Channels, School of EECS, Washington STate University, Pullman, WA 99164-
                                     2752, 0-8186-8821-1/98 ©1998 IEEE, pgs. 314-318



                 '"' '                                                                                                                           /
                                                                                                                                   /
                           "' ~                                                                                        /
                                               ~                                                          /
                                                             ~                                /
                                                                            "y
                                                                           // ~
                                                          /                                           ~
                                               /                                                                    ~
                                    /                                                                                             ~
                           /                                                                                                                     ~
                 /                                                                                                                                            ""---
               Examiner
               Si nature
                                    ~ ~
                               ~ <~ (
                                                          C l .. ·                                                         Date
                                                                                                                                                 '3 7 ( os
                                                 ..J •                "-                                                   Considered

              "EXAMINER: lniUal If reference considered, whether or not citation Is In conformance with MPEP 609. Draw line through citation If not In conformance and not
              considered. Include copy of this form with next communication to applicant.

                                                                            2
              'Applicant's unique citation designation number (optional).   Applicant is to place a check mark here if English language Translation is attached.

              Burden Hour Statement: This form is estimated to take 2.0 hours to complete. Time will vary depending upon the needs of the individual case. Any comments on
              the amount of lime you are required to complete this form should be sent to the Chief Information Officer, U.S. Patent and Trademark Office. Washington, DC
              20231. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Assistant Commissioner for Patents. Washington, DC 20231.




                                                                                                                                                       WSOU-CANON-0000567
                          Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 28 of 30
                                                                           Application/Control No.                   Applicant(s)/Patent under
                            Index of Claims                                                                          Reexamination




                          I II
                                                                           09/924,582                                HANNUKSELA, MISKA

                   II I              11    II 11     11 II
                                                                           Examiner

                                                                           Gims S. Philiooe
                                                                                                                     Art Unit

                                                                                                                     2613

                                                         (Through numeral)
                           ..J   Rejected          -         Cancelled               N
                                                                                         Non-Elected             A
                                                                                                                        Appeal


                           =     Allowed           ...        Restricted             I   Interference            0     Objected


             Claim                     Date                   Claim           Date                   Claim                  Date
                   "iii                                             "iii                                  "iii
            "iii
             C
                   C
                   ·a,
                           "'Q
                           <O
                                                             "iii
                                                             C
                                                                     C
                                                                    ·a,                            "iii
                                                                                                   C
                                                                                                           C
                                                                                                          ·a,
            u:::           ~                                 u:::                                  u:::   ·c:
                   5       "'                                       5                                     0
                    1       ✓                                       51                                    101
                    2                                               52                                    102
                    3                                               53                                    103
                    4                                               54                                    104
                    5                                               55                                    105
                    6                                               56                                    106
                    7                                               57                                    107
                    8                                               58                                    108
                    9                                               59                                    109
                   10                                               60                                    110
                   11                                               61                                    111
                   12                                               62                                    112
                   13                                               63                                    113
                   14                                               64                                    114
                   15                                               65                                    115
                   16                                               66                                    116
                   17                                               67                                    117
                   18                                               68                                    118
                   19                                               69                                    119
                   20                                               70                                    120
                   21                                               71                                    121
                   22                                               72                                    122
                   23                                               73                                    123
                   24                                               74                                    124
                   25                                               75                                    125
                   26                                               76                                    126
                   27                                               77                                    127
                   28                                               78                                    128
                   29                                               79                                    129
                   30                                               80                                    130
                   31                                               81                                    131
                   32                                               82                                    132
                   33                                               83                                    133
                   34                                               84                                    134
                   35                                               85                                    135
                   36                                               86                                    136
                   37                                               87                                    137
                   38                                               88                                    138
                   39       ✓                                       89                                    139
                   40                                               90                                    140
                   41                                               91                                    141
                   42                                               92                                    142
                   43                                               93                                    143
                   44                                               94                                    144
                   45                                               95                                    145
                   46                                               96                                    146
                   47                                               97                                    147
                   48                                               98                                    148
                   49                                               99                                    149
                   50                                               100                                   150

U.S. Patent and Trademark Office                                                                                            Part of Paper No. 09272005




                                                                                                                                   WSOU-CANON-0000568
                   Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 29 of 30
                                                          Application/Control No.             Applicant(s)/Patent under
                        Search Notes                                                          Reexamination
                                                          09/924,582                          HANNUKSELA, MISKA

                  HIIIII III II II II                     Examiner

                                                          Gims S. Philiooe
                                                                                              Art Unit

                                                                                              2613



                                                                                 SEARCH NOTES
                          SEARCHED
                                                                         (INCLUDING SEARCH STRATEGY)
          Class       Subclass       Date      Examiner                                                   DATE        EXMR


                       240.12
           375         240.27      9/27/2005     GP
                       240.01                                   Updated previously searched areas        9/27/2005     GP

                       240.13

                       240.15

           382          236




                 INTERFERENCE SEARCHED

          Class       Subclass       Date      Examiner




U.S. Patent and Trademark Office                                                                         Part of Paper No. 09272005




                                                                                                           WSOU-CANON-0000569
       Case 6:20-cv-00980-ADA Document 52-12 Filed 08/23/21 Page 30 of 30

                                                                                                                Page 1 of 1



                  UNITED STATEs PA-raNT AND ThADEMARK OmcE
                                                                                                  CoMMISSIONtR f'OR F'ATl:lffll
                                                                                  UNITEO STATts PATDfl' AND TIWlEMARK Omct
                                                                                                        WWtlNG10N,   D.C. 202:11
                                                                                                                  -.usplg.gQI


                                                                                             CONFIRMATION N0•. 2987
 Bib Data Sheet

                                    FILING DATE                                                         ATTORNEY
      SERIAL NUMBER                  08/09/2001
                                                               CLASS       GROUP ART UNIT
                                                                                                       DOCKET NO.
        09/924,582                                              358            2622
                                  RULE                                                                 367 .40448XO0

"PP LI CANTS
      Miska Hannuksela, Tampere, FINLAND;

1te   CONTINUING DATA ....           ~..~
~• FOREIGN APPLICATIONS
      UNITED KINGDOM 0019983.6 08/14/2000
                                          .:i~.~......
IF REQUIRED, FOREIGN FILING LICENSE GRANTED
•• 09/14/2001                        ..
i=orelgn Prtorlly dalmed
                                ~sDno
35 USC 119 (a-d) conditions
met
                                    yes
                                Allowance
                                          •
                                          no      D Metaftar
                                                                STATE OR
                                                                COUNTRY
                                                                            SHEETS
                                                                           DRAWING
                                                                                             TOTAL
                                                                                             CLAIMS
                                                                                                          INDEPENDENl
                                                                                                             CLAIMS
Verified and
llcknowladged              Examiner's Signature
                                                        JJf      FINLAND       7               14              5

~DDRESS
020457

TITLE
Video coding

                                                                              1• All Fees                                     I
                                                                              1• 1.16 Fees {Filing)                           I
      FILING FEE      FEES: Authority has been given in Paper                  0 1.17 Fees ( Processing Ext. of
      RECEIVED        No.            to charge/credit DEPOSIT ACCOUNT          time)
          1000        No.            for following: .
                                                                              ID 1.18     Fees (Issue}                      ·I
                                                                              1• Other                                       I
                                                                              ID    Credit                                   I




                                                                                                               WSOU-CANON-0000570
